DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 07/25/2022.
Claims 1-19 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 3, 10 and 17 have been considered but are moot in view of the new ground(s) of rejection. 

Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on page 8, “Byun has not been shown to teach or to suggest “DRB information” that  comprises at  least a QoS parameter of a QoS data flow and/or a mapping relationship between the QoS data flow and the DRB as recited in claim 1”. On the contrary, Byun teaches gNB CU sending bearer setup message too gNB DU at step S1350, where the bearer setup message for DRB resource allocation (DRB information can be simplified as DRB resource allocation). Bearer setup message include DRB information such as DRB resource allocation or DRB ID (corresponding to DRB information) and setup request message include DRB ID, QoS parameter, configurations and logical channel ID and TEID corresponding to mapping relationship  “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter (corresponding to data flow  QoS parameter), a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see ¶[0124]). Based on the reason above, Byun does teaches the limitation of  DRB information that  comprises at  least a QoS parameter of a QoS data flow and/or a mapping relationship between the QoS data flow and the DRB as recited in claim 1. 
Applicant argues, stated in the remark on page 9 respect to U.S.C 103, Examiner agreed with applicant that Kim reference does not qualify as prior art due to perfect priority date. However, Applicant's arguments with respect to claims 3, 10 and 17 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. (US 2019/0150220 A1).
Regarding 1, Byun teaches a communication method, comprising: 
sending, by a central unit (CU), a bearer setup request message to a distributed unit (DU) (gNB CU sending bearer setup message too gNB DU at step S1350 see Fig.13; ¶[0122]), wherein the bearer setup request message comprises data radio bearer (DRB) information (bearer setup message for DRB resource allocation see Byun: ¶[0124]), and the DRB information comprises a DRB identifier (ID) and a quality of service (QoS) parameter of the DRB, a QoS parameter of a QoS data flow, a mapping relationship between the QoS data flow and the DRB, and a tunnel endpoint identifier (TEID) of the CU (setup request message include DRB ID, QoS parameter, configurations and logical channel ID and TEID “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see ¶[0124]); 
receiving, by a distributed unit (DU), the bearer setup request message from the CU (gNB DU receiving a bearer setup request message from gNB CU at step S1350 see Byun: Fig.13; ¶[0122]); 
sending, by the DU, a bearer setup response message to the CU (gNB DU sending bearer setup response message to gNB CU at step S1370 see Byun: Fig.13; ¶[0127]); and 
receiving, by the CU, a bearer setup response message from the DU (gNB CU receiving a bearer setup response message from gNB DU at step S1370 see Byun: Fig.13; ¶[0130]).  
Regarding claim 2, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the bearer setup response message comprises the DRB ID and the TEID of an established DRB (bearer setup response message includes DRB ID and TEID  “In case of the DRB bearer, the bearer setup response message may include at least any one of an E-RAB ID, a DRB ID, a TNL address for the gNB DU, and a DL TEID for the gNB DU” see Byun: ¶[0129]).  
Regarding claim 4, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the mapping relationship is obtained by the CU at a service data adaptation protocol (SDAP) layer (SDF to QoS flow mapping see Byun: ¶[0070]).  
Regarding claim 5, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the method further comprises: performing, by the DU, data transmission on the DRB based on the QoS parameter of the DRB (gNB DU response resource allocation based on a bearer level QoS parameter “resource allocation for the DRB bearer, the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter” see Byun: ¶[0124]).  
Regarding claim 6, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the method further comprises: receiving, by the CU from a core network, an ID of the QoS data flow and a mapping between the ID and the QoS parameter of the QoS data flow (gNB Cu  receiving bearer setup response message include DRB ID, QoS parameter, configurations and logical channel ID and TEID “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see Byun: ¶[0127]).   
Regarding claim 7, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the CU supports a packet data convergence protocol (PDCP), a radio resource control (RRC) protocol, and an SDAP; and the DU supports a radio link control (RLC) protocol, a medium access control (MAC) protocol, and a physical layer protocol (gNB CU send the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration see Byun: ¶[0124]; Fig.13 step 1350).
Regarding claim 8, Byun teaches a communication system, comprising a central unit (CU) and a distributed unit (DU), wherein the CU and the DU are comprised in a radio access network system (gNB CU, gNB DU in radio network see Byun: Fig.13; Fig.7), and wherein the CU comprises at least one first processor and one or more first memories coupled to the at least one first processor and storing first programming instructions for execution by the at least first processor to: 
send a bearer setup request message to DU (gNB CU send bearer setup request message to gNB DU at step S1350 see Ryun: ¶[0122]), wherein the bearer setup request message comprises data radio bearer (DRB) information (bearer setup message for DRB resource allocation see Byun: ¶[0124]), and the DRB information comprises a DRB identifier (ID) and a quality of service (QoS) parameter of the DRB, a QoS parameter of a QoS data flow, a mapping relationship between the QoS data flow and the DRB, and a tunnel endpoint identifier (TEID) of the CU (setup request message include DRB ID, QoS parameter, configurations and logical channel ID and TEID “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see Ryun:  ¶[0124]); and 
receive a bearer setup response message from the DU (gNB CU receive a bearer setup response message at step S1370 see Ryun: Fig.13; ¶[0127]); and 
wherein the DU comprises at least one second processor and one or more second memories coupled to the at least one second processor and storing first programming instructions for execution by the at least first processor to: receive the bearer setup request message from the CU (gNB DU receiving a bearer setup request message from gNB CU at step S1350 see Byun: Fig.13; ¶[0122]); and 
send the bearer setup response message to the CU (gNB DU sending bearer setup response message to gNB CU at step S1370 see Byun: Fig.13; ¶[0127]).
Regarding claims 9 and 11-14, they are rejected for the same reason as claims 2 and 4-7 as described hereinabove. 
Regarding claim 15, Byun teaches an apparatus comprised in a radio access network system, comprising at least one processor and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor (UE 1700, DU 1710 and CU 1720 see Byun: Fig. 17), the programming instructions instructing the at least one processor to: 
receive a bearer setup request message from a central unit (CU) (gNB DU receiving a bearer setup request message from gNB CU at step S1350 see Byun: Fig.13; ¶[0122]), wherein the bearer setup request message comprises data radio bearer (DRB) information (bearer setup message for DRB resource allocation see Byun: ¶[0124]), and the DRB information comprises a DRB identifier (ID) and a quality of service (QoS) parameter of the DRB, a QoS parameter of a QoS data flow, a mapping relationship between the QoS data flow and the DRB, and a tunnel endpoint identifier (TEID) of the CU (setup request message include DRB ID, QoS parameter, configurations and logical channel ID and TEID “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see ¶[0124]); and 
send a bearer setup response message to the CU (gNB DU sending bearer setup response message to gNB CU at step S1370 see Byun: Fig.13; ¶[0127]).
Regarding claim 16, they are rejected for the same reason as claim 2 as described hereinabove. 
Regarding claim 18, they are rejected for the same reason as claim 5 as described hereinabove. 
Regarding claim 19, they are rejected for the same reason as claim 7 as described hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2019/0150220 A1) in view of Agiwal et al. (US 2020/0213894 A1).
Regarding claim 3, Byun taught the method according to claim 1 as described hereinabove. Byun does not explicitly teaches wherein the bearer setup response message comprises the DRB ID and a cause of failure of a DRB failed to be established.  
However, Agiwal teaches the wherein the bearer setup response message comprises the DRB ID and a cause of failure of a DRB failed to be established (bear setup response with DRB configuration, where DRB does not exist to handle packets with packet marking PM-1/QFL at step 1108 “The RAN 120 sends (1112) the radio packet along with Packet Marker PM_1/QFI_1. The UE 110 determines (1114) that the DRB does not exist to handle the received radio packet. The UE 110 creates (1116) the DRB using DRB configuration corresponding to PM_1/QFI_1” see Fig.11 steps 1104-1112; Fig.14 steps 1406-1408; ¶[0183]) in order to enhance managing data communication in a next generation communication  system (see Agiwal: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Byun to include (or to use, etc.) the wherein the bearer setup response message comprises the DRB ID and a cause of failure of a DRB failed to be established as taught by Agiwal in order to enhance managing data communication in a next generation communication  system (see Agiwal: ¶[0002]).
Regarding claim 10, they are rejected for the same reason as claim 3 as described hereinabove. 
Regarding claim 17, they are rejected for the same reason as claim 3 as described hereinabove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


November 5, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478